Approval of the minutes of the previous sitting
(The Minutes of the previous sitting were approved)
(IT) Mr President, ladies and gentlemen, this is just to remind you that this morning in Afghanistan, two soldiers of the Taurinense Brigade were killed in an attack.
The European Union plays a difficult role on the stage of peace and war, and I ask, as the session opens, that Parliament should join in offering condolences and support to the families of the victims at this very difficult time.
(IT) Mr President, ladies and gentlemen, I had actually asked to be allowed to speak for a minute to say the same thing as my fellow Member, Mr Mauro, and so I join Mr Mauro in offering my condolences. I believe the entire Chamber is united in remembering the two Italian soldiers who were killed this morning.
I believe that our sorrow must be tempered by indignation, solidarity with the families, support for the wounded and rejection of all forms of terrorism. However, there must also be renewed action by Europe along with individual nation states to ensure that the peace mission is even more effective and can occur under safer conditions.
Thank you, gentlemen, for pointing this out to me. It is very important that we always express solidarity with the soldiers who, on our behalf, are fighting terrorism as well as various other forms of abuse in Afghanistan and other countries. We should express solidarity with their great commitment to our common cause, a cause which continues to be important throughout the world. This is our custom in the European Parliament. Thank you once again to both Members for drawing my attention to this.
Mr President, while we are remembering the tragic losses in Afghanistan, we should also remember that, almost on a daily basis, we are losing British soldiers who are giving their lives in the NATO mission taking place in that country. We should recognise the tragic losses, and feel particular sympathy for the families of all our service personnel, from whichever country, who are serving under the auspices of NATO.
I agree with you entirely. I think we all have the same view on this. They are Europeans who represent all of us in the fight against terrorism and all forms of violence around the world. They are our representatives.
(FR) Mr President, I believe that it is in fact only right to pay tribute, as you have just done, to those who die in action. It is only right, too, that we spare a thought for all those workers who die each day at work because their employers do not provide them with the resources necessary to work in good conditions.